Gilbert, J.
Willie Miller died in February, 1919, leaving an *192estate consisting entirely of personalty. Grice was appointed and qualified as administrator, and applied to the superior court for direction as to the distribution of the estate, alleging that there were conflicting claims. All parties by agreement submitted the case to the judge for a decision without the intervention of a jury. After hearing the evidence the court rendered a judgment in favor of Viola Miller, who claimed the estate as the widow of the deceased. Garfield Miller and others, claiming to be heirs at law of the deceased, denying the claims of Viola Miller, and asserting that she was not at any time the lawful wife of the deceased, excepted.
The evidence authorized the court to. find that the deceased and Viola Miller had held themselves out and had cohabited as man and wife, and that in the community where they lived for several years prior to the death of Willie Miller they were regarded as man and wife. No actual marriage on the part of either to any other person was shown. “With no competing actual marriage proved, the law presumes marriage from cohabitation and repute.” Jenkins v. Jenkins, 83 Ga. 283, 287 (9 S. E. 541, 20 Am. St. R. 316). Judgment affirmed.

All the Justices concur.